440 F.2d 1076
Gem LOGAN, as next friend of Sidney Robert Joseph Logan,Jr., Plaintiff-Appellant,v.The WEST ORANGE-COVE INDEPENDENT SCHOOL DISTRICT and ThomasE. Huff and Marion E. Forston, Defendants-Appellees.
No. 30103.
United States Court of Appeals, Fifth Circuit.
March 30, 1971.

David M. Stiles, Jr., Stiles & Cribbs, Beaumont, Tex., for plaintiff-appellant.
Mehaffy, Weber, Keith & Gonsoulin, Beaumont, Tex., for defendants-appellees; Robert Q. Keith, of counsel.
Before COLEMAN, SIMPSON, and RONEY, Circuit Judges.
PER CURIAM:


1
This suit was brought in behalf of a high school student, challenging the validity of a school regulation as infringing alleged First Amendment rights.  It now appears, without dispute, that the regulation in question has been repealed, that the student successfully finished the school year with full credit, and that the student is now enrolled in another school which had no part in the original controversy.1 ]  We therefore conclude that the cause no longer exists, Sears, Roebuck and Company v. Carpet, Linoleum, Soft Tile and Resilient Floor Covering Layers, Local Union No. 419, AFL-CIO, 1970, 397 U.S. 655, 90 S.Ct. 1299, 25 L.Ed.2d 637, reh. den. 399 U.S. 917, 90 S.Ct. 2190, 26 L.Ed.2d 576.


2
We therefore, dismiss the appeal as moot, vacate the decision of the District Court, and direct that the case be dismissed so that the judgment will spawn no legal consequences.  See United States of America v. Knippers and Day Real Estate, Inc., 5 Cir. 1970, 425 F.2d 1081, and the cases there cited.


3
Vacated, remanded, with directions.